Order entered November 18, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00940-CR

                               HAZEM AHMED, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-89052-2018

                                         ORDER
       Before the Court is appellant’s November 15, 2019 first motion for extension of time to

file his brief. We GRANT the motion. Appellant’s brief shall be due by December 7, 2019.


                                                    /s/   BILL PEDERSEN, III
                                                          JUSTICE